EXHIBIT 10.1

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This AMENDMENT NO.1 TO EMPLOYMENT AGREEMENT, dated as of April 16, 2009
(“Amendment”), is entered into by and between James G. Conroy (the “Executive”)
and Claire’s Stores, Inc. (the “Company”).

RECITALS

WHEREAS, the parties have entered into that certain Employment Agreement, dated
December 13, 2007 (the “Employment Agreement”), whereby the Executive was
appointed Executive Vice President of the Company;

WHEREAS, the Board of Directors of the Company desire to promote the Executive
to President of the Company, and increase certain other benefits for the
Executive in connection with such promotion.

AGREEMENT

NOW THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties intending to be
legally bound agrees as follows:



  1.   Amendment of Section 2. Section 2 of the Employment Agreement is hereby
amended and restated as follows:

2. Term of Employment.

This Agreement shall govern the terms and conditions of the Executive’s
employment by the Company, and the termination thereof, during the Term. The
“Term” shall mean the period that commences on the Effective Date and ends on
April 30, 2011 (the “Term”), provided that the Term shall automatically be
extended for successive one year periods unless either party provides written
notice (a “Notice of Non-Renewal”) at least ninety (90) days prior to the
expiration of the Term that the Term shall not be further extended. The portion
of the Term during which the Executive is actually employed by the Company under
this Agreement is referred to as the “Employment Period”.



  2.   Amendment of Section 1.1. Section 1.1 of the Employment Agreement is
hereby amended and restated as follows:

1.1 Title. During the Employment Period (as defined in Section 2 of the
Employment Agreement), the Executive shall serve as a President of the Company.



  3.   Amendment of Section 1.2(a) Section 1.2(a) of the Employment Agreement is
hereby amended and restated as follows:

1.2 Duties.

(a) During the Employment Period, the Executive shall have such executive and
managerial powers and duties as may be assigned to the Executive by the Chief
Executive Officer or the Board of Directors of the Company (the “Board”),
commensurate with the Executive’s position as President, and shall report to the
Chief Executive Officer or the Board. The Company may adjust the duties and
responsibilities of Executive as President, notwithstanding the specific title
set forth in Section 1.1 hereof, based upon the Company’s needs from time to
time. Except for sick leave, reasonable vacations and excused leaves of absence,
the Executive shall, throughout the Employment Period, devote the whole of the
Executive’s working time, attention, knowledge and skills faithfully, and to the
best of the Executive’s ability, to the duties and responsibilities of the
Executive’s positions in furtherance of the business affairs and activities of
the Company and its subsidiaries and Affiliates (as defined in Section 5.4(a) of
the Employment Agreement).



  4.   Amendment of Section 3.2. Section 3.2 of the Employment Agreement is
hereby amended and restated as follows:

3.2 Bonus. Pursuant to the Company’s Annual Incentive Plan (the “AIP”), with
respect to each fiscal year of the Company that begins after February 1, 2009
and that ends during the Employment Period, the Executive shall be eligible to
receive from the Company an annual performance bonus (the “Annual Bonus”) based
upon the Company’s attainment of annual goals established by the Company, which
may include the Company’s comparable store sales, earnings before interest,
taxes, depreciation and amortization (“EBITDA”) and/or cash generation goals.
The Executive’s target Annual Bonus shall be one hundred percent (100%) of the
Executive’s Base Salary if the Company meets targeted levels of performance to
be determined by the Company for the applicable year. Any Annual Bonus earned
shall be payable in full as soon as reasonably practicable following the
determination thereof, but in no event later than April 15 of the following year
(unless administratively impracticable to do so because the Company’s results
for the applicable year had not yet been finalized) and in accordance with the
Company’s normal payroll practices and procedures. Except as otherwise expressly
provided in the AIP and Section 4 of the Employment Agreement, any Annual Bonus
(or portion thereof) payable under this Section 3.2 shall not be earned and
payable unless the Executive is employed by the Company on the last day of the
period to which such Annual Bonus relates, provided that no Annual Bonus for any
preceding period shall be payable if the Executive’s employment is terminated
for Cause.



  5.   Stock Options. In addition to the grant of options to purchase 437,500
shares of Common Stock of Claire’s Inc. made to the Executive on December 13,
2007, a grant of options to purchase 125,000 shares of Common Stock of Claire’s
Inc., at a price per share equal to $10, on the terms set forth in the Option
Grant Letter attached hereto as Exhibit A and incorporated herein by referenced
is hereby made to the Executive.



  6.   Stock Investment. In addition to the stock investment opportunity to
purchase 30,000 shares of Common Stock of Claire’s Inc. made to the Executive on
December 13, 2007, the Executive is granted an additional opportunity to
purchase up to 20,000 shares of Common Stock for aggregate cash consideration of
$200,000 (the “Stock Purchase”). The Stock Purchase shall be on the terms set
forth in the Stock Letter attached hereto as Exhibit B. Upon completion of the
Stock Purchase, the Executive shall be granted an additional nonqualified stock
option to purchase 20,000 shares of Common Stock at a price per share equal to
$10 on the terms set forth in the Stock Letter.



  7.   Reaffirmation. Except as otherwise amended by this Amendment, the
Employment Agreement shall remain in full force and effect. In the event of any
conflict between the provisions of the Employment Agreement and the provisions
of this Amendment, the provisions of this Amendment shall govern.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth in the first paragraph.

CLAIRE’S STORES, INC.

By: /s/ Eugene S. Kahn
Eugene S. Kahn
Chief Executive Officer


By: /s/ James G. Conroy
James G. Conroy

